 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDI particularly find it difficult to understand my colleagues' reiteratedconclusion that such housing has no substantial effect on the nationaldefense in view of the liberality with which they have applied the newMaytagstandard in other areas.Thus inHospital Hato Tejas,111NLRB 155, they applied theMaytagstandard to assert jurisdictionover a private, for-profit hospital in Puerto Rico, finding that becauseit treated veterans under a contract with the Veterans Administration,its operations were "directly related to the national defense." ITheBoard having held (and I agree) that the treatment of veterans ofpastwars should be considered an activity "directly related to the na-tional defense," I would think thata fortiorithe provision of necessaryhousing to active military personnel at important military installa-tions would be deemed "directly related to the national defense." In.any event, I believe that the Armed Services and the Congress haveclearly established their judgment that such activity is so related tothe national defense and I propose to respect that judgment.Accordingly, I would assert jurisdiction herein on either or both thedirect outflow standard or the national defense standard.MEMBER LEEDOM took no part in the consideration of the above De-cision and Order.°I found it unnecessary to consider that question as I concurred in the assertion ofjurisdiction in accordance with the rule of plenary jurisdiction in the Territories.Frank H. Smith,Claude L. Smith,Frank B.Smith,Howard P..Smith,Morris M. Smith,and Billy J. Smith,d/b/a Frank Smith& SonsandAmalgamated Meat Cutters & Butcher Workmen ofNorth America, AFL,Petitioner.Case No. 16-RC-1506. April13, 1955SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election 1 an election bysecret ballot was conducted on February 11, 1955, under the directionand supervision of the Regional Director for the Sixteenth Region,.among the employees in the unit found appropriate in the above-mentioned Decision.Thereafter, a tally of ballots was furnished theparties showing that, out of 81 voters casting valid ballots, 45 voted forthe Petitioner, 35 voted against the Petitioner, and 1 cast a challengedballot.On February 17, 1955, the Employer filed objections to theelection.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of the Employer's objections and,.1 111 NLRB 241.112 NLRB No. 29. FRANK SMITH & SONS145on March 1, 1955, issued and duly served upon the parties his reporton objections, in which he found that the objections raised no materialand substantial issues with respect to the election and recommendedthat the objections be overruled.Thereafter, the Employer filedtimely exceptions to the report on objections.Upon the entire record in this case, the Board finds :In its objections, the Employer alleges that, during May and June1954 and at various times since, the Petitioner obtained from em-ployees signatures on authorization cards which contained a pledgeto vote for the Petitioner in the event that a Board election was con-ducted.The Employer argues therefrom that, as the Petitioner didnot at any time release employees from the pledge, they were unableto make a free uncoerced choice in the election. The Regional Direc-tor found that, as the Employer did not submit any evidence that suchcards were solicited after the date of the Decision and Direction ofElection herein, the alleged conduct should not be considered on itsmerits under the F.V. Woolrworth Companycase,' and recommendedthat the objections be overruled. In its exceptions, the Employeralleges that investigation would reveal that sigiatures to such cardswere obtained up to within a few hours before the election and that, atany rate, unlike the conduct in theWoolworthcase, the pledges ob-tained prior to the date of the Decision and Direction of Election con-tinue in their effect up to and including the date of the election. TheEmployer renews its contention that the use of such cards constitutesinterference with the free election process.Assuming that the cards containing the pledge were solicited up tothe time of the election, we find no merit in the Employer's objections.There is no contention that any coercion or illegal means were em-ployed in obtaining signatures to these cards.Nor is there any basisfor concluding, as the Employer urges, that the signatories to thecards weie irrevocably committed to vote for the Petitioner.' Indeed,the freedom of the employees to vote according to their own desireswas fully protected by the secret ballot in the Board election.Weconclude, therefore, that the solicitation of the pledges herein was apermissible campaign tactic.Accordingly, as there were no other ob-jections, we will adopt the Regional Director's recommendations thatthe objections be overruled and will certify the Petitioner as the col-lective-bargaining representative of the employees in the appropriateunit.'[The Board certified Amalgamated Meat Cutters & Butcher Work-men of North America, AFL, as the designated collective-bargaining2 109 NLRB 14463Under the Act, whenever a question of representation is found to exist, the only meansprovided for resolving the question is a Board election,and pledge cards such as thosehere involved cannot be substituted for the election.4The challenged ballot does not affect the results of the election 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees in the unit found appropriate in theDecision and Direction of Election herein.]MEMBER LEEnoM took no part in the consideration of the aboveSupplemental Decision and Certification of Representatives.Coats & Clark,Inc. (Acworth Plant)andTextile Workers Unionof America,CIO.CaseNo. 10-CA-1941.April 14, 1955DECISION AND ORDEROn September 10, 1954, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case and hereby adopts the findings, conclusions, and recoinnlenda-tions of the Trial Examiner with the following addition.'We agree with the Trial Examiner's finding that the Respondentdiscriminatorily dischargedWalker Glover.The Respondent con-tends that it discharged Glover because it had received numerous com-plaints concerning his frequent and inordinately long absences fromhis place of work, and because on the day of his discharge he disre-garded his instructions to stay on a specifically assigned job until itwas completed.The record shows that Glover, a twister cleaner, had been a "prettygood hand," and that the Respondent had made no complaints abouthis work for a period of 6 years.Then, on August 20, 1953, he signeda union card and became active in the organization of the Respond-ent's employees.The Respondent knew of and disapproved Glover'sunion activities,2 and, significantly, its appraisal of him and his workperformance began to deteriorate simultaneously with this knowledge.Furthermore, in the period that followed, it unlawfully interrogatedGlover on 2 occasions, and on 5 other occasions, it either threatenedIThe Tiial Examiner incorrectly repotted that Dir.and Mrs Glover attended a unionmeeting on October17, 1954The corest date is October 17, 19532Although the Respondent denied knowledge of Glover'sunion activities its witnessesadmitted that they knew in August1953,that Glover was talking to other employees aboutthe Union. In November 1933, the Respondent's second shift overseer told an employeethat the unionenwas not going to do his work for him, and if lie was lined upwith the Glovers, "to hell" with him.112 NLRB No. 27.